 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 1 of 11 PageID: 1



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
jatkin@foxrothschild.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                               Civil Action No. ______________
                  Plaintiff,

      v.

JOHN DOE subscriber            assigned   IP         COMPLAINT &
address 173.70.191.181,                          DEMAND FOR JURY TRIAL

                  Defendant.


      Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), a Delaware

limited liability company with its principal place of business located at 2140 S.

Dupont Highway, Camden, Delaware 19934, brings this complaint against John

Doe subscriber assigned IP address 173.70.191.181 (“Defendant”), and alleges as

follows:

                                    Introduction

      1.    This is a case about the ongoing and wholesale copyright infringement
                                          1
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 2 of 11 PageID: 2



of Plaintiff’s motion pictures by Defendant, currently known only by an IP

address.

        2.   Plaintiff is the owner of award winning, critically acclaimed adult

motion pictures.

        3.   Strike 3’s motion pictures are distributed through the Blacked, Tushy,

Vixen, and Blacked Raw adult websites and DVDs. With more than 20 million

unique visitors to its websites each month, the brands are famous for redefining

adult content, creating high-end, artistic, and performer-inspiring motion pictures

produced with a Hollywood style budget and quality.

        4.   Defendant is, in a word, stealing these works on a grand scale. Using

the BitTorrent protocol, Defendant is committing rampant and wholesale copyright

infringement by downloading Strike 3’s motion pictures as well as distributing

them to others. Defendant did not infringe just one or two of Strike 3’s motion

pictures, but has been recorded infringing 47 movies over an extended period of

time.

        5.   Although Defendant attempted to hide this theft by infringing

Plaintiff’s content anonymously, Defendant’s Internet Service Provider (“ISP”),

Verizon Online LLC (Verizon Fios), can identify Defendant through his or her IP

address 173.70.191.181.

        6.   This is a civil action seeking damages under the United States


                                         2
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 3 of 11 PageID: 3



Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

Act”).

                               Jurisdiction and Venue

         7.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

copyright actions).

         8.    This Court has personal jurisdiction over Defendant because

Defendant used an Internet Protocol address (“IP address”) traced to a physical

address located within this District to commit copyright infringement. Therefore:

(i) Defendant committed the tortious conduct alleged in this Complaint in this

State; (ii) Defendant resides in this State and/or; (iii) Defendant has engaged in

substantial – and not isolated – business activity in this State.

         9.    Plaintiff used IP address geolocation technology by Maxmind Inc.

(“Maxmind”), an industry-leading provider of IP address intelligence and online

fraud detection tools, to determine that Defendant’s IP address traced to a physical

address in this District. Over 5,000 companies, along with United States federal

and state law enforcement, use Maxmind’s GeoIP data to locate Internet visitors,

perform analytics, enforce digital rights, and efficiently route Internet traffic.

         10.   Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this

District because: (i) a substantial part of the events or omissions giving rise to the


                                           3
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 4 of 11 PageID: 4



claims occurred in this District; and, (ii) the Defendant resides (and therefore can

be found) in this District and resides in this State. Additionally, venue is proper in

this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

Defendant or Defendant’s agent resides or may be found in this District.

                                       Parties

      11.    Strike 3 is a Delaware limited liability company located at 2140 S.

Dupont Hwy, Camden, DE.

      12.    Plaintiff currently can only identify Defendant by his or her IP

address.    Defendant’s IP address is 173.70.191.181.        Defendant’s name and

address can be provided by Defendant’s Internet Service Provider.

                               Factual Background

                      Plaintiff’s Award-Winning Copyrights

      13.    Strike 3’s subscription based websites proudly boast a paid subscriber

base that is one of the highest of any adult-content sites in the world. Strike 3 also

licenses its motion pictures to popular broadcasters and Strike 3’s motion pictures

are the number one selling adult DVDs in the United States.

      14.    Strike 3’s motion pictures and websites have won numerous awards,

such as “best cinematography,” “best new studio,” and “adult site of the year.”

One of Strike 3’s owners, three-time director of the year Greg Lansky, has been

dubbed the adult film industry’s “answer to Steven Spielberg.”


                                          4
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 5 of 11 PageID: 5



         15.    Strike 3’s motion pictures have had positive global impact, leading

more adult studios to invest in better content, higher pay for performers, and to

treat each performer with respect and like an artist.

         16.    Unfortunately, Strike 3, like a large number of other makers of motion

picture and television works, has a major problem with Internet piracy.         Often

appearing among the most infringed popular entertainment content on torrent

websites, Strike 3’s motion pictures are among the most pirated content in the

world.

               Defendant Used the BitTorrent File Distribution Network to
                            Infringe Plaintiff’s Copyrights

         17.    BitTorrent is a system designed to quickly distribute large files over

the Internet. Instead of downloading a file, such as a movie, from a single source,

BitTorrent users are able to connect to the computers of other BitTorrent users in

order to simultaneously download and upload pieces of the file from and to other

users.

         18.    To use BitTorrent to download a movie, the user has to obtain a

“torrent” file for that movie, from a torrent website. The torrent file contains

instructions for identifying the Internet addresses of other BitTorrent users who

have the movie, and for downloading the movie from those users. Once a user

downloads all of the pieces of that movie from the other BitTorrent users, the

movie is automatically reassembled into its original form, ready for playing.
                                            5
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 6 of 11 PageID: 6



      19.     BitTorrent’s popularity stems from the ability of users to directly

interact with each other to distribute a large file without creating a heavy load on

any individual source computer and/or network.            It enables users, without

Plaintiff’s authorization, to take Plaintiff’s motion pictures, which are often filmed

in state of the art 4kHD, and transfer them quickly and efficiently. Moreover,

BitTorrent is designed so that the more files a user offers for download to others,

the faster the user’s own downloads become. In this way, each user benefits from

illegally distributing other’s content and violating copyright laws.

      20.     Each piece of a BitTorrent file is assigned a unique cryptographic

hash value.

      21.     The cryptographic hash value of the piece (“piece hash”) acts as that

piece’s unique digital fingerprint.    Every digital file has one single possible

cryptographic hash value correlating to it.         The BitTorrent protocol utilizes

cryptographic hash values to ensure each piece is properly routed amongst

BitTorrent users as they engage in file sharing.

      22.     The entirety of the digital media file also has a unique cryptographic

hash value (“file hash”), which acts as a digital fingerprint identifying the digital

media file (e.g., a movie). Once infringers complete the downloading of all pieces

that comprise a digital media file, the BitTorrent software uses the file hash to

determine that the file is complete and accurate.


                                          6
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 7 of 11 PageID: 7



      23.    Defendant used the BitTorrent file network to illegally download and

distribute Plaintiff’s copyrighted motion pictures.

      24.    Plaintiff’s investigator, IPP International U.G. (“IPP”), established

direct TCP/IP connections with the Defendant’s IP address, as outlined in Exhibit

“A”, while Defendant was using the BitTorrent file distribution network.

      25.    While Defendant was infringing, IPP downloaded from Defendant

one or more pieces of the digital media files containing Strike 3’s motion pictures

listed in Exhibit “A” (hereinafter the “Works”).

      26.    A full copy of each digital media file was downloaded from the

BitTorrent file distribution network, and it was confirmed through independent

calculation that the file hash correlating to each file matched the file hash

downloaded by Defendant.

      27.    Defendant downloaded, copied, and distributed a complete copy of

each of Plaintiff’s Works without authorization.

      28.    At no point was Plaintiff’s copyrighted content uploaded by IPP to

any BitTorrent user.

      29.    The digital media files have been verified to contain a digital copy of

a motion picture that is identical (or alternatively, strikingly similar or substantially

similar) to Plaintiff’s corresponding original copyrighted Works.




                                           7
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 8 of 11 PageID: 8



       30.    Defendant’s infringement is continuous and ongoing. Absent this

lawsuit, Plaintiff knows of no way to effectively prevent Defendant from

infringing Plaintiff’s motion pictures.

       31.    Plaintiff owns the copyrights to the Works and the Works have either

been registered with the United States Copyright Office or have pending copyright

registrations. The United States Copyright Office registration information for the

Works, including the registration number, is outlined in Exhibit “A.”

       32.    For Plaintiff’s Works that are still pending registration, a complete

application, fees, and deposit materials for copyright registration have been

received by the Copyright Office in compliance with the Copyright Act, 17 U.S.C.

§§ 101, et seq. The application numbers for Plaintiff’s Works that are still pending

registration are listed in Exhibit “A.”

       33.    Plaintiff is entitled to seek statutory damages and attorneys’ fees

under 17 U.S.C. § 501 of the United States Copyright Act.

                                       COUNT I
                             Direct Copyright Infringement
       34.    The allegations contained in paragraphs 1-33 are hereby re-alleged as

if fully set forth herein.

       35.    Plaintiff is the owner of the Works, which is an original work of

authorship.

       36.    Defendant copied and distributed the constituent elements of

                                           8
 Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 9 of 11 PageID: 9



Plaintiff’s Works using the BitTorrent protocol.

       37.   At no point in time did Plaintiff authorize, permit, or consent to

Defendant’s distribution of its Works, expressly or otherwise.

       38.   As a result of the foregoing, Defendant violated Plaintiff’s exclusive

right to:

       (A)   Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)

and 501;

       (B)   Distribute copies of the Works to the public by sale or other transfer

of ownership, or by rental, lease, or lending, in violation of 17 U.S.C. §§ 106(3)

and 501;

       (C)   Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)

and 501, by showing the Works’ images in any sequence and/or by making the

sounds accompanying the Works’ audible and transmitting said performance of the

work, by means of a device or process, to members of the public capable of

receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform” and

“publically” perform); and

       (D)   Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)

and 501, by showing individual images of the works non-sequentially and

transmitting said display of the works by means of a device or process to members

of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s


                                         9
Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 10 of 11 PageID: 10



definition of “publicly” display).

      39.    Defendant’s infringements were committed “willfully” within the

meaning of 17 U.S.C. § 504(c)(2).

      WHEREFORE, Plaintiff respectfully requests that the Court:

      (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s

copyrighted Works;

      (B)    Order that Defendant delete and permanently remove the digital

media files relating to Plaintiff’s Works from each of the computers under

Defendant’s possession, custody, or control;

      (C)    Order that Defendant delete and permanently remove the infringing

copies of the Works Defendant has on computers under Defendant’s possession,

custody, or control;

      (D)    Award Plaintiff statutory damages per infringed work pursuant to

17 U.S.C. § 504(a) and (c);

      (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to

17 U.S.C. § 505;

      (F)    Prejudgment and post-judgment interest at the applicable rate; and

      (G)    Grant such other and further relief as this Court may deem appropriate

under law and equity.




                                        10
Case 2:18-cv-16586-ES-MAH Document 1 Filed 11/29/18 Page 11 of 11 PageID: 11



                        DEMAND FOR A JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

DATED: November 29, 2018               Respectfully submitted,

                                       FOX ROTHSCHILD LLP
                                       Attorneys for Plaintiff,
                                       Strike 3 Holdings, LLC

                                       /s/ John C. Atkin, Esq.
                                       John C. Atkin, Esq.


       CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

      I, John C. Atkin, certify under penalty of perjury that the matter in

controversy is not the subject of any other action or proceeding pending in any

other court or any pending arbitration or administrative proceeding.

DATED: November 29, 2018               /s/ John C. Atkin, Esq.
                                       JOHN C. ATKIN

      CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

      I hereby certify that the damages recoverable in this action by Plaintiff

exceeds the sum of $150,000, exclusive of interest, costs, and punitive damages.

DATED: November 29, 2018               /s/ John C. Atkin, Esq.
                                       JOHN C. ATKIN




                                          11
